DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 7/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 4, 6, 10, 13, 16, and 19. All amendments have been fully considered.
Applicant’s amendments to independent claims 1, 10, and 16 add limitations including “… receiving the one or more secrets via an encrypted communication channel with the secrets store …”, which is at least sufficient to overcome the previous rejection under 35 U.S.C. § 101.  The Examiner agrees that requiring an encrypted communication channel amounts to more than a mere abstract idea making the claims subject matter eligible.
Applicant’s amendments are sufficient to overcome the previously cited combination of references serving as the basis for the rejections under 35 U.S.C. 103.  New rejections under 35 U.S.C. 103 are presented below.

Response to Arguments
Applicant presents arguments with respect to claims 1, 10, and 16.  All arguments have been fully considered.
Applicant requests an official translation of reference CN 107819729, asserting that the machine translation lacks clarity necessary for precisely parsing its contents.  Examiner responds: The reference, Wu CN 107819729, was cited in Applicant’s IDS dated 9/27/2021, and a copy was provided by Applicant on the same date.  The document appears to be a sufficiently coherent document disclosing in a reasonably articulate manner the broad technical concepts upon which the previous rejection relies.  It is unclear what about this reference Applicant finds unclear and what standard of translation would amount to an official translation.
As discussed above, the Examiner agrees that the filed amendments are sufficient to overcome the previous combination of prior art.  A new search was conducted and new art is presented as a basis for the new rejections mapped below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16 rejected under 35 U.S.C. 103 as being unpatentable over Piccinini (US 2009/0257596 A1, published Oct. 15, 2009) in view of Pate (US 2012/0110328, published May 2, 2012) in view of Harwood (US 8,170,213 B1, issued May 1, 2012).
Regarding claims 1, 10 and 16, Piccinini discloses: a computer-implemented method comprising: receiving, by a secrets engine, a read request from a client program in a client system (client sends an authorization request to the authorization server for information to decrypt a particular document or file. Piccinini ¶ 21.); and storing the one or more secrets in a first storage location in the secrets engine (determining and storing a key for opening the document when one or more document access rules are met. Piccinini ¶ 10.); initiating, in response to the read request, a transmission of the one or more secrets to the client program (if the server identifies that the access request satisfies the necessary security prerequisites the decrypt key is sent to the client. Piccinini ¶ 26.); storing, by the client system, the one or more secrets in a second storage location in the client system (the client receives the decrypt key to facilitate decryption of the document at the client. ¶ 26. The employment of cryptographic keys can be understood to involve non-transitory storage of data.  The client employs cache memories which provide temporary storage of program code. Piccinini ¶ 38.).
Piccinini does not disclose: obtaining, by the secrets engine, in response to the receiving the read request, one or more secrets from a secrets store; wherein the obtaining includes: receiving the one or more secrets via an encrypted communication channel with the secrets store; and deleting the one or more secrets from the first storage location and/or the second storage location.
However, Pate does disclose: obtaining, by the secrets engine, in response to the receiving the read request, one or more secrets from a secrets store (retrieving an encryption key from a key store in a second computing system. Pate ¶ 14.); wherein the obtaining includes: receiving the one or more secrets via an encrypted communication channel with the secrets store (communicating the encrypted key from the key store through a secure communications channel. Pate ¶ 14.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the management of access to electronic documents or files by authorizing and distributing encryption files to a client of Piccinini with the obtaining an encryption key from a key store by means of a protected channel based upon the teachings of Pate. The motivation being to protect the selected key from a depository from being intercepted in transit. Pate ¶ 14.
Piccinini in view of Pate does not disclose: deleting the one or more secrets from the first storage location and/or the second storage location.
However, Harwood does disclose: deleting the one or more secrets from the first storage location and/or the second storage location (the key server determines that the key should be deleted and sends a signal to the SP indicating that the key should be deleted and the key is deleted from all locations of memory. Harwood Fig. 4, elements 250b and 260 and col. 5, ll. 44-55.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the management of access to electronic documents or files by authorizing and distributing encryption files to a client of Piccinini with managing keys including storage and deletion of the keys from the system based upon the teachings of Harwood. The motivation being to remove keys from a system when a key is about to expire or that the key is only for temporary access and has outlived its purpose. Harwood col. col. 5, ll. 44-55.

Claims 5, 14 rejected under 35 U.S.C. 103 as being unpatentable over Piccinini in view of Pate in view of Harwood in view of Wu (Foreign Reference: CN107819729A, 2016-09-13, cited in Applicant’s IDS filed 9/27/2021).
Regarding claims 5 and 14, Piccinini in view of Pate in view of Harwood disclose the limitations of claims 1 and 10, respectively.  Piccinini in view of Pate in view of Harwood do not disclose: wherein the read request is received by a pseudo-filesystem object (user terminal sends a data request to the access equipment. Wu paras. 0008-0009.); and wherein the obtaining the one or more secrets is performed by a daemon corresponding to the pseudo-filesystem object (upon receiving the access request, the access equipment searches for authentication information associated with the data information. Wu para. 0052.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the management of access to electronic documents or files by authorizing and distributing encryption files to a client of Piccinini with the request is received by a pseudo-filesystem object and obtaining secrets by a daemon corresponding to the pseudo-filesystem object based upon the teachings of Wu.  The motivation being tracking the access requests to coordinate with the storage equipment identifier. Wu Abstract.
Regarding claim 6, Piccinini in view of Pate in view of Harwood in view of Wu discloses: wherein the storing, by the client system, the one or more secrets comprises the daemon storing the one or more secrets in the second storage location (key server sends a key to the SP - encryption keys are stored in memory. Harwood Fig. 4, element 240 and col. 4, ll. 15-34.); and wherein the second storage location comprises random access memory (SP preform storage related functions including in the form of RAID disks. Harwood col. 2, ll. 25-43.).
Regarding claim 7, Piccinini in view of Pate in view of Harwood in view of Wu discloses: claim 5, wherein the initiating the transmission of the one or more secrets comprises the daemon presenting the one or more secrets such that the one or more secrets are retrievable by the client program from the pseudo-filesystem object (the key management client runs on the SP and interfaces with the key server to request and received keys for an object ID that is in need of a key. Harwood col. 4, ll. 35-47.).
Regarding claim 8, Piccinini in view of Pate in view of Harwood in view of Wu discloses the limitations of claim 1, wherein the one or more secrets are selected from the group consisting of passwords, connection strings, usernames, keys, and tokens (key server sends a key to the SP - encryption keys are stored in memory. Harwood Fig. 4, element 240 and col. 4, ll. 15-34.).  

Claims 2–3, 11–12, 17–18 rejected under 35 U.S.C. 103 as being unpatentable over Piccinini in view of Pate in view of Harwood in view of Blaine (US 2013/0339313 A1, published Dec. 19, 2013).
Regarding claims 2, 11 and 17, Piccinini in view of Pate in view of Harwood in view of Wu discloses the limitations of claims 1, 10, and 16, respectively. Piccinini in view of Pate in view of Harwood in view of Wu does not disclose: wherein the receiving the read request includes obtaining a first indication, at a first time, that a file descriptor is opened.
However, Blaine does disclose: wherein the receiving the read request includes obtaining a first indication, at a first time, that a file descriptor is opened (the file descriptor assigns a value to indicate that the file is open. Blaine para. 0007. The guard table of guard indenters are associated with the file descriptors, which are checked by the guard verifier to determine whether the file is open. Blaine para. 0036.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the management of access to electronic documents or files by authorizing and distributing encryption files to a client of Piccinini with checking for an indication that the file descriptor indicates the file is open based upon the teachings of Blaine. The motivation being to use file descriptors for computing processes to refer to open files when performing operations. Blaine para. 0026.
Regarding claims 3, 12, and 18, Piccinini in view of Pate in view of Harwood in view of Wu in view of Blaine discloses the limitations of claims 2, 11, and 17, respectively, wherein the file descriptor corresponds to a pseudo-file system object (the file descriptor can apply to underlying objects such as database files and database elements. Blaine para. 0006.). 
Regarding claims 4, 13 and 19, Piccinini in view of Pate in view of Harwood in view of Wu discloses the limitations of claims 2, 11, and 17, respectively, further comprising: obtaining a second indication, at a second time, that the file descriptor is closed (a file descriptor is ordinarily valid during the lifetime of the process, and can be closed by the process using a close operation, after which further operations using, the file descriptor will not affect the file unless the file descriptor is re-opened. Blaine para. 0026.); wherein the second time is subsequent to the first time (filed descriptors are checked with subsequent function calls. Blaine para. 0035.); and wherein the deleting the one or more secrets from the first storage location and/or the second storage location is performed in response to the obtaining the second indication that the file descriptor is closed (the key server determines that the key should be deleted and sends a signal to the SP indicating that the key should be deleted and the key is deleted from all locations of memory. Harwood Fig. 4, elements 250b and 260 and col. 5, ll. 44-55.).  
Regarding claims 9, 15 and 20, Piccinini in view of Pate in view of Harwood in view of Wu discloses the limitations of claims 1, 10, and 16, respectively, wherein the read request is received by a pseudo-filesystem object (user terminal sends a data request to the access equipment. Wu paras. 0008-0009.).
Piccinini in view of Pate in view of Harwood in view of Wu does not disclose: wherein the pseudo-filesystem object mimics a file system object.
However, Blaine does disclose: wherein the pseudo-filesystem object mimics a file system object (the file descriptor can apply to underlying objects such as database files and database elements. Blaine para. 0006.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the management of access to electronic documents or files by authorizing and distributing encryption files to a client of Piccinini with file objects mimicking a file system object based upon the teachings of Blaine. The motivation being to apply filed descriptors to a variety of type of network data structures. Blaine para. 0006.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuskin (US 7,185,196 B1, issued Feb. 27, 2007), caching keys for easy retrieval and deletion; and Chiu (US 2016/0085480 A1, published Mar. 24, 2016), managing encryption and storage for files to be maintained remotely.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494